EXHIBIT 10.1

 

AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (“Lease”) is made this 28th day of
March,                              2008, but effective January 1, 2008, by and
between BEAVER DAM LIMITED LIABILITY COMPANY, a Maryland limited liability
company, (“Landlord”) and SINCLAIR BROADCAST GROUP, INC., a Maryland corporation
(“Tenant”).

 

Intending to be legally bound, Landlord and Tenant agree as set forth below.

 

1.     DEMISED PREMISES.  Landlord, for the term and subject to the provisions
and conditions hereof, leases to Tenant, and Tenant rents from Landlord, the
space (the “Demised Premises”) containing 66,551 rentable square feet, as shown
on Exhibit “A” attached hereto and made part of hereof, including the area of
the rooftop where antennae and/or satellite dishes are currently located and the
outside area in which satellite dishes are currently located, in the building
erected on certain land (the “Land”) located at 10706 Beaver Dam Road,
Cockeysville, Maryland 21030, together with rights of ingress and egress
thereto, and with the right in common with others to use, to the extent
applicable, the elevators and common passageways, stairways, vestibules, and to
pass over and park on that portion of land owned by Landlord and designated by
the Landlord for Tenant’s parking.  Landlord’s prior written consent shall be
required for the installation of any additional antennae or satellite dishes,
which consent Landlord may withhold in its sole and absolute subjective
discretion; provided Tenant shall have the right to install up to three
(3) additional rooftop satellite dishes not to exceed two and one-half (2.5)
feet in diameter.

 

2.     LEASE TERM. The lease term (the “Lease Term”) shall commence as of
January 1, 2008 (the “Commencement Date”) and will continue until December 31,
2017 and thereafter unless extended or sooner terminated as provided herein;
provided, Tenant shall have the right to extend the Lease Term for an additional
five (5) year period ending December 31, 2021, by providing written notice
thereof to Landlord on or before September 1, 2017.  The parties agree that
immediately prior to the Commencement Date all existing leases between the
parties hereto relating to the Demised Premises shall terminate and be of no
further force and effect.

 

3.     FIXED RENT. Fixed rent (the “Fixed Rent”) is payable by Tenant beginning
on the Commencement Date in monthly installations as set forth on Exhibit B
hereto, representing one-twelfth (1/12) of the annual Fixed Rent (the “Annual
Fixed Rent”) as set forth on Exhibit B hereto, without prior notice or demand,
and without any setoff or deduction whatsoever, in advance, on the first day of
each month at such place as Landlord may direct.  Annual Fixed Rent shall
include the Operating Expense Allowance as set forth in Section 2.1 of
Exhibit “C” hereto.  Annual Fixed Rent shall be subject to adjustment as
provided in Section 2 of Exhibit “C” hereto.  If any portion of Fixed Rent,
Additional Rent, or any other sum payable to Landlord hereunder shall be due and
unpaid for more than five (5) days, the balance due shall be subject to and
include a 10 percent penalty.  In addition, if any portion of Fixed Rent,
Additional Rent or any other sum payable to Landlord hereunder shall be due and
unpaid for more than five (5) days after written notice of non-payment by
Landlord to Tenant (which written notice shall not be required more than two
times in any period of twelve (12) consecutive months), it shall thereafter bear
interest at a rate equal to three percent (3%) per annum greater than the
highest prime rate of interest announced from time to time by Bank of America
(or its successor) (the “Default Rate”), as the same may change from time to
time, from the due date until the date of payment thereof by Tenant, provided,

 

1

--------------------------------------------------------------------------------


 

however, that nothing herein contained shall be construed or implemented in such
a manner as to allow Landlord to charge or receive interest in excess of the
maximum legal rate then allowed by law.

 

4.     ADDITIONAL RENT. Tenant shall pay as additional rent (“Additional Rent”)
its proportionate share of all operating expenses in the amounts and in the
manner set forth in Exhibit “C” hereto and all other sums due hereunder.

 

5.     SECURITY DEPOSIT. Tenant has previously deposited with Landlord the sum
of Ninety-Six Thousand Three Hundred Eighty-Nine Thousand Dollars and
Seventy-Eight Cents ($96,389.78) as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of this Lease.  It
is agreed that in the event Tenant defaults in respect of any of the terms,
provisions and conditions of this Lease, including, but not limited to, the
payment of rent and additional rent, Landlord may use, apply or retain the whole
or any part of the security so deposited to the extent required for the payment
of any rent and additional rent or any other sum as to which Tenant is in
default or for any sum which Landlord may expend or may be required to expend by
reason of Tenant’s default in respect of any of the terms, covenants and
conditions of this Lease, including but not limited to any damages or deficiency
in the reletting of the leased premises, whether such damages or deficiency
accrued before or after summary proceedings or other re-entry by Landlord.  In
the event that Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Lease, the security shall be
returned to Tenant, without interest, after the date fixed as the end of the
Lease and after delivery of entire possession of the leased premises to
Landlord.  In the event of a sale of the land and building of which the leased
premises form a part, hereinafter referred to as the Building, or leasing of the
building, Landlord shall have the right to either transfer the security to the
Tenant and Landlord shall thereupon be released by Tenant from all liability for
the return of such security or transfer the security to the new Landlord in
which case Tenant agrees to look to the new Landlord solely for the return of
said security.  Tenant further covenants that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as security and that
neither Landlord nor its successors or assigns shall be bound by and such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 

In the event of any bankruptcy or other insolvency proceeding against Tenant, it
is agreed that all such security deposit held hereunder shall be deemed to be
applied by Landlord to rent, sales tax and other charges due to Landlord for the
last month of the lease term and each preceding month until such security
deposit is fully applied.

 

6.     USE OF DEMISED PREMISES. Tenant covenants and agrees to use and occupy
the Demised Premises for general office purposes and as a broadcast and
satellite receive facility and other uses incidental to and associated with
Class A office buildings and broadcast and satellite receive facilities and only
in conformity with the law.  Tenant shall not use or permit any use of the
Demised Premises which creates any safety or environmental hazard, or which
would: (i) be dangerous to the Demised Premises, the Building or other tenants,
or (ii) be disturbing to other tenants of the Building, or (iii) cause any
increase in the premium cost for any insurance which Landlord may then have in
effect with respect the Building generally.

 

7.     TENANT IMPROVEMENTS ALLOWANCE.  On January 1, 2013 Landlord shall pay to
Tenant an amount in cash equal to Six Dollars ($6.00) per square foot, equal to
Three Hundred Ninety-Six Thousand Three Hundred Six Dollars ($396,306)(1) which
Tenant may use for general upkeep of and/or tenant improvements to the Demised
Premises, including (without limitation) painting and carpet replacement.

 

--------------------------------------------------------------------------------

(1) The tenant improvement allowance shall be paid only with respect to 66,051
square feet of the Demised Premises.

 

2

--------------------------------------------------------------------------------


 

8.     ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

8.1   During the Lease Term, except for painting and carpet replacement
undertaken by Tenant in accordance with Section 7, Tenant shall not make any
alterations, additions, improvements, redecorating or other changes to the
Demised Premises without the prior written approval (such approval not to be
unreasonably withheld or delayed) of Landlord and then only in accordance with
plans and specifications previously approved in writing by Landlord and subject
to such conditions as Landlord may require, including, without limitations,
that, except as provided in Section 7, Tenant be required to pay for any
increased cost to Landlord occasioned thereby or attributed thereto.  Prior to
the termination of this Lease and without additional notice to Tenant by
Landlord, Tenant shall either: (i) remove any such alterations or additions and
repair any damage to the Building or the Demised Premises occasioned by their
installation or removal and restore the Demised Premises to substantially the
same condition as existed prior to the time when any such alterations or
additions were made, or (ii) reimburse Landlord for the cost of removing such
alterations or additions and the restoration of the Demised Premises.  Landlord
shall determine any such cost as called for in clause (ii) above prior to the
termination of this Lease and Tenant shall reimburse Landlord within thirty (30)
days of receipt of such notice.

 

8.2  After the time of initial occupancy of the Demised Premises by Tenant,
Tenant shall have the right to construct and alter the Demised premises, subject
to paragraph 8.1, provided, however, that such construction does not include any
alterations affecting the exterior or structural components of the Building
(other than the installation of any rooftop antennae), or any material
alterations to the systems of the Building, including, but not limited to HVAC,
electric or plumbing.  Any Tenant construction shall be performed by Tenant’s
contractors and shall be solely Tenant’s responsibility.  All of Tenant’s
construction shall be at Tenant’s expense.

 

8.3  Prior to commencement of construction:

 

(a)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) the plans and specifications for any alterations to the
Demised Premises, such approval by Landlord shall not be deemed to be an
approval by Landlord of any work performed pursuant thereto or approval or
acceptance by Landlord of any material furnished with respect thereto or a
representation by Landlord as to the fitness of such work or materials, and
shall not give rise to any liability or responsibility of Landlord.

 

(b)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) each contractor and subcontractor (which shall each be of
sound financial status and good reputation in the community and a duly licensed
and qualified professional in the state and, to the extent necessary, township
in which the Building is located) to perform such alterations.

 

(c)  Tenant shall deliver to Landlord a certificate evidencing each contractor’s
liability, completed operations and worker’s compensation insurance and naming
Landlord as an additional insured, which insurance shall be with a carrier, in
amounts and otherwise on terms satisfactory to Landlord.

 

(d)  Each contractor shall execute and Tenant shall cause to be filed with the
appropriate governmental agency in a timely manner such waivers and releases of
liens and other documents necessary to insure against imposition of any
mechanics’ and material suppliers’ liens for labor furnished and material
supplied in connection with the alterations and improvements.  Tenant shall
deliver copies of such waivers and releases of liens to Landlord together with
evidence of the timely filing thereof.

 

3

--------------------------------------------------------------------------------


 

8.4  Tenant covenants and agrees:

 

(a)  Except as set forth in Section 7, to secure and pay for all necessary
building and other permits and fees in connection with the alterations and
improvements.

 

(b)  All construction shall be done in compliance with all applicable laws and
ordinances and in a good and workerlike manner in accordance with the approved
plans and specifications.

 

(c)  To obtain and deliver to Landlord a Certificate of Occupancy (or its
equivalent) issued by the appropriate governmental authority upon completion of
the construction of the Demised Premises.

 

(d)  To abide by any collective bargaining agreements or other union contracts
applicable to Tenant, the Building or Landlord.

 

(e)   All materials, supplies and workers shall enter the Demised Premises and
all work shall be performed at times and by means satisfactory to Landlord.

 

8.5  Tenant and any approved contractor, subcontractor or material supplier may,
after notice to Landlord, enter the Demised Premises during reasonable times
after the execution hereof for the purpose of constructing the improvements as
aforesaid and inspecting and measuring the Demised Premises, provided that such
entry does not, in Landlord’s reasonable judgment, interfere with the operations
of the Building or with Landlord’s work therein, or that of any other tenants in
the Building.  Tenant shall be responsible of any and all damage or injury
caused by such contractors, subcontractors, material suppliers and Tenant in the
course of constructing the improvements, and Tenant’s obligation to indemnify,
defend and hold Landlord harmless set forth in Article 14 shall, include without
limitation all work done by Tenant pursuant to this paragraph 7 and shall
commence on the date of execution hereof.

 

8.6  Landlord and its agents or other representatives shall be permitted to
enter the Demised Premises to examine and inspect the construction of the
alterations and improvements, provided, that no such inspection or examination
shall constitute an approval or warranty or give rise to any liability of
Landlord with respect to any thereof.

 

9.     COVENANTS OF LANDLORD.  Landlord will supply for normal office use during
normal business hours (excluding holidays), which the parties agree are from
8:00 a.m. through 6:00 p.m., Monday through Friday and 9:00 a.m. through
1:00 p.m. Saturday, except in the case of the first floor production facility
and the server room where the parties agree normal business hours are 24 hours a
day, 7 days a week, heat and air conditioning (except that, in the event that
such utilities are separately metered and are paid for by Tenant, Landlord shall
supply only the equipment for such utilities), elevator service (where
applicable), janitorial and cleaning services, electricity, and hot and cold
water, all in amounts consistent with services provided in similar buildings in
the community, provided that: (i) Landlord shall not be liable for failure to
supply or interruption of any such service by reason of any cause beyond
Landlord’s reasonable control (ii) if Tenant’s use of electricity in Landlord’s
judgment exceeds a normal office use level (which includes only customary office
lighting levels and operation of desktop portable office equipment), Landlord
may, at Tenant’s expense, install meters to measure the electricity consumed on
the Demised Premises and bill Tenant for any cost thereof above normal office
use levels; (iii) if Tenant requires janitorial and cleaning services beyond
those provided by Landlord, Tenant shall arrange for such additional services
through Landlord, and Tenant shall pay Landlord upon receipt of billing
therefore; and (iv) if Tenant requires installation of a separate or
supplementary heating, cooling,

 

4

--------------------------------------------------------------------------------


 

ventilating and/or air conditioning system Tenant shall pay all costs in
connection with the furnishing, installation and operation thereof.  Landlord
shall be responsible, at its sole cost and expense, for structural repairs and
capital improvements (unless otherwise provided for herein) to the Building,
unless such repairs are necessitated by damage caused by the negligence or
misconduct of Tenant or Tenant’s officers, directors, employees, invitees or
agents.  Landlord will maintain the “Sinclair” sign which is currently affixed
on the outside, near the top of the Building and the sign which is currently
located near the street identifying the tenants in the Building.  Landlord will
supply for normal office use during normal business hours (excluding holidays),
which the parties agree are from 9:00 a.m. through 5:00 p.m., Monday through
Friday, security services; provided, that Landlord shall not be liable for
failure to supply or interruption of any such service by reason of any cause
beyond Landlord’s reasonable control.  At all times during the Lease Term,
Landlord will maintain and provide Tenant with the details of a written
evacuation plan for the safety and protection of the Building and its occupants
and will permit Tenant to hold, and assist Tenant in holding, at least one fire
drill per calendar year.

 

10.   COVENANTS OF TENANT.  Tenant will (at Tenant’s sole cost and expense):

 

10.1       Keep the Demised Premises in good order and repair, reasonable wear
and tear expected;

 

10.2       Surrender the Demised Premises at the end of this Lease in the same
condition in which Tenant has agreed to keep it during the Lease Term;

 

10.3       Not place, erect, maintain or display any sign or other marking of
any kind whatsoever on the windows, doors or exterior walls of the Demised
Premises and not use or place any curtains, blinds, drapes or coverings over any
exterior windows or upon the window surfaces which are visible from the outside
of the Building; except the Tenant shall be permitted to install its standard
signage and logo on Tenant’s entrance door with the approval of Landlord (which
approval shall not be unreasonably withheld or delayed), and Tenant shall be
listed on the directories on the elevator lobby of Tenant’s floor, the Building
lobby and Building exterior in the same manner as other tenants in the Building;

 

10.4       Be financially responsible for the maintenance of all plumbing and
other fixtures in the Demised Premises, whether installed by Landlord or by
Tenant and for repairs and replacements to the Demised Premises and the Building
made necessary by reason of damage thereto caused by Tenant or its agents,
servants, invitees or employees.  In the event Tenant shall fail to perform such
maintenance or make such repairs within sixty (60) days of the date such work
becomes necessary, Landlord may, but shall not be required to, perform such work
and charge the amount of the expense therefore, with interest accruing and
payable thereon, all in accordance with Article 18 below;

 

10.5       Comply with all laws, enactments and regulations of any governmental
authority relating or applicable to Tenant’s occupancy of the Demised Premises
and any covenants, easements and restrictions governing the Land or Building,
and indemnify, defend and hold Landlord harmless from all consequences from its
failure to do so;

 

10.6       Promptly notify Landlord of any damage to or defects in the Demised
Premises, any notices of violation received by Tenant and of any injuries to
persons or property which occur therein or claims relating thereto;

 

10.7       Subject to Article 7, pay for any alterations, improvements or
additions to the Demised Premises and any light bulbs, tubes and non-standard
Building items installed by or for Tenant, and allow no lien to attach to the
Building with respect to any of the foregoing;

 

5

--------------------------------------------------------------------------------


 

10.8       Without the prior written consent of Landlord, not place within the
Demised Premises or bring into the Building (i) any machinery, equipment or
other personalty other than customary office furnishings and small machinery, or
any machinery, (ii) equipment or other personalty consistent with the reception
and broadcast of satellite transmissions or (iii) other personalty having a
weight in excess of the design capacity of the Building;

 

10.9       Not use the Demised Premises for the generation, manufacture,
refining, transportation, treatment, storage or disposal of any hazardous
substance or waste or for any purpose which poses a substantial risk of damage
to the environment; in this regard Tenant represents that it does not have a
Standard Industrial Classification number as designated in the Standard
Industrial Classifications Manual prepared by the Office of Management and
Budget in the Executive Office of the President of the United States that is any
of 22-39 inclusive, 46-49 inclusive, 51 or 76 and will not engage in any
activity which would subject Tenant to the provisions of the Federal
Comprehensive Environmental Response, Liability and Clean-Up Act (42 U.S.C.
Section 9601 et seg.), the Federal Water Pollution Control (33 U.S.C.A.
Section 1151 et seg.), the Clean Water Act of 1977 (33 U.S.C.A. Section 1251 et
seg.), or any other federal, state or local environmental law, regulation or
ordinance;

 

10.10     Comply with all rules and regulations which may hereafter be
promulgated by Landlord, including those rules and regulations set forth in
Exhibit “D” hereto and with all reasonable changes and additions thereto upon
notice by Landlord to Tenant (such rules and regulations, together with all
changes and additions thereto, are part of this Lease); Landlord shall notify
Tenant in writing at least fifteen (15) days prior to the promulgation of such
rules and regulations or changes thereto.  Landlord agrees to enforce such
rules and regulations against all tenants in the Building in a
non-discriminating fashion and to take reasonable action to cause a cessation of
any violation of all rules that interfere with Tenant’s use and quiet enjoyment
of the Premises;

 

10.11     Comply with all reasonable recommendations of Landlord’s or Tenant’s
insurance carriers relating to layout, use storage of materials and maintenance
of the Demised Premises.

 

11.   ASSIGNMENT AND SUBLETTING.  Tenant shall not assign, pledge, mortgage or
otherwise transfer or encumber this Lease, nor sublet all or any part of the
Demised Premises or permit the same to be occupied or used by anyone other than
Tenant or its employees without Landlord’s prior written consent (such consent
not to be unreasonably withheld or delayed).  Notwithstanding the foregoing,
Tenant shall have the right to assign this Lease or sublet the Demised Premises
or any part thereof, without the consent of Landlord, to any parent, subsidiary
or affiliate of Tenant, or to the owner of the Mid-Atlantic Sports Network
(“MASN”).  Any consent by Landlord hereunder (or assignment where such consent
is not required) shall not constitute a waiver of strict future compliance by
Tenant of the provisions of this Article 11 or a release of Tenant from the full
performance by Tenant with any of the terms, covenants, provisions or conditions
in this Lease.  For purposes of this Article 11, any transfer or change in
control of Tenant (or any subtenant, assignee or occupant) by operation of law
or otherwise, shall be deemed an assignment hereunder, including, without
limitation, any merger, consolidation, dissolution or any change in the
controlling equity interests of Tenant or any subtenant, assignee, or occupant
(in a single transaction or a series of related transaction).  Any assignment or
subletting in contravention of the provisions of this Article 11 shall be void. 
Except with respect to existing tenants and sub-tenants of the Demised Premises,
including (without limitation) MASN, for which no fee will be due to Landlord,
Tenant will pay to Landlord with respect to each year in which a sub-tenant
leases space in the building from Tenant fifty percent of any “Excess Rent” (as
defined below) received from any new sub-tenant of Tenant in the Demised
Premises.  “Excess Rent” with respect to any year shall be the result obtained
by multiplying (x) the number of square feet of space in the Demised Premises
subleased by a

 

6

--------------------------------------------------------------------------------


 

new sub-tenant by (y)the excess, if any, of the annual rent per square foot paid
by such sublessor over the “Rental Rate,” (as defined below) then in effect by
(z) a fraction, the numerator of which is the number of months in such year for
which sub-tenant pays rent to Tenant and the denominator of which is twelve
(12).  The “Rental Rate” shall be Twenty-Two Dollars and Fifty Cents ($22.50) in
calendar year 2008 and shall be increased on January 1, 2009 and on each
January 1st thereafter by three percent (3%).  The payment required hereby will
be remitted by Tenant to Landlord in equal monthly installments.

 

12.   EMINENT DOMAIN.    If the whole or more than fifty percent (50%) of the
Demised Premises (or use or occupancy of the Demised Premises) shall be taken or
condemned by an governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking), or
if the owner elects to convey title to the condemnor by a deed in lieu of
condemnation, or if all or any portion of the Land or Building are so taken,
condemned or conveyed and as a result thereof, in Landlord’s judgment, the
Demised Premises cannot be used for Tenant’s permitted use as set forth herein,
then this Lease shall cease and terminate as of the date when title vests in
such governmental or quasi-governmental authority and the Fixed Rent and
Additional Rent shall be abated on the date when such title vests in such
governmental or quasi-governmental authority.  If less than fifty percent (50%)
of the Demised Premises is taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including sale under threat of such a taking), the Fixed Rent and Tenant’s
proportionate share shall be equitably adjusted )on the basis of the number of
square feet before and after such event) on the date when title vests in such
governmental or quasi-governmental authority and the Lease shall otherwise
continue in full force and effect.  In any case, Tenant shall have no claim
against Landlord for any portion of the amount that may be awarded as damages as
a result of any governmental or quasi-governmental taking or condemnation (or
sale under threat or such taking or condemnation); and all rights of Tenant to
damages therefore are hereby assigned by Tenant to Landlord.  The foregoing
shall not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

 

13.   CASUALTY DAMAGE.

 

13.1       In the event of damage to or destruction of the Demised Premises
caused by fire or other casualty, or any such damage or destruction to the
Building or the facilities necessary to provide services and normal access to
the Demised Premises in accordance herewith, Landlord, after receipt of written
notice thereof from Tenant, shall undertake to make repairs and restorations
with reasonable diligence as hereinafter provided, unless this Lease has been
terminated by Landlord or Tenant as hereinafter provided or unless any mortgagee
which is entitled to receive casualty insurance proceeds fails to make available
to Landlord a sufficient amount of such proceeds to cover the cost of such
repairs and restoration.  If (i) the damage is of such nature or extent that, in
Landlord’s sole judgment, more than one hundred and twenty (120) days would be
required (with normal work crews and hours) to repair and restore the part of
the Demised Premises or Building which has been damaged, or (ii) the Demised
Premises or Building is so damaged that, in Landlord’s sole judgment, it is
uneconomical to restore or repair the Demised Premises or the Building, as the
case may be, or (iii) less than two (2) years then remain on the current Lease
Term, Landlord shall so advise Tenant promptly, and either party, in the case
described in clause (i) above, or Landlord, in the cases described in clauses
(ii) or (iii) above, within thirty (30) days after any such damage or
destruction shall have the right to terminate this Lease by written notice to
the other, as of the date specified in such notice, which termination date shall
be no later than thirty (30) days after the date of such notice.

 

13.2       In the event of fire or other casualty damage, provided this Lease is
not terminated pursuant to the terms of this Article 13 and is otherwise in full
force and effect, and sufficient casualty

 

7

--------------------------------------------------------------------------------


 

insurance proceeds are available for application to such restoration or repair,
Landlord shall proceed diligently to restore the Demised Premises to
substantially its condition prior to the occurrence of the damage.  Landlord
shall not be obligated to repair or restore any alterations, additions, fixtures
or equipment which Tenant may have installed (whether or not Tenant has the
right or the obligation to remove the same or is required to leave the same on
the Demised Premises as of the expiration or earlier termination of this Lease)
unless Tenant, in a manner satisfactory to Landlord, assures payment in full of
all costs as may be incurred by Landlord in connection therewith.

 

13.3       Landlord shall not insure any improvements or alterations to the
Demised Premises in excess of Building standard tenant improvements, or any
fixtures, equipment or other property of Tenant.  Tenant shall, at its sole
expense, insure the value of its leasehold improvements, fixtures, equipment and
personal property located in or on the Demised Premises, for the purpose of
providing funds to Landlord to repair and restore the Demised Premises to
substantially its condition prior to occurrences of the casualty occurrence.  If
there are any such alterations, fixtures or additions and Tenant does not assure
or agree to assure payment of the cost of restoration or repair as aforesaid,
Landlord shall have the right to restore the Demised Premises to substantially
the same condition as existed prior to the damage, excepting such alterations,
additions or fixtures.

 

13.4       The validity and effect of this Lease shall not be impaired in any
way by the failure of Landlord to complete repairs and restoration of the
Demised Premises or of the Building within one hundred and twenty (120) days
after commencement of the work, even if Landlord had in good faith notified
Tenant that the repair and restoration could be completed within such period,
provided that Landlord proceeds diligently with such repair and restoration. In
the case of damage to the Demised Premises which is of a nature or extent that
Tenant’s continued occupancy is in the reasonable judgment of Landlord and
Tenant substantially impaired, then the Annual Fixed Rent and Tenant’s
Proportionate Share otherwise payable by Tenant hereunder shall be equitably
abated or adjusted for the duration of such impairment.  Tenant shall be
responsible to repair all of Tenant’s leasehold improvements and all equipment,
fixtures and personal property located in or on the Demised Premises subject to
Article 8. and to such other conditions as Landlord may require.

 

14.   INSURANCE AND INDEMNIFICATION OF LANDLORD; WAIVER OF SUBROGATION.

 

14.1       Tenant covenants and agrees to exonerate, indemnify, defend, protect
and save Landlord, its representatives and Landlord’s managing agent, if any,
harmless from and against any and all claims, demands, expenses, losses, suits
and damages as may be occasioned by reason of (i) any accident or matter
occurring on or about the Demised Premises, causing injury to persons or damage
to property (including, without limitation, the Demised Premises), unless such
accident or other matter resulted solely from the negligence or otherwise
tortious act of Landlord or Landlord’s agents or employees, (ii) the failure of
Tenant or any subtenant fully and faithfully to perform the obligations and
observe the conditions of this Lease, and (iii) the negligence or otherwise
tortious act of Tenant, any subtenant or anyone in or about the Building on
behalf of or at the invitation or right of Tenant or subtenant.  Tenant shall
maintain in full force and effect, at its own expense, comprehensive general
liability insurance (including a contractual liability and fire legal liability
insurance endorsement) naming as an additional insured Landlord and Landlord’s
managing agents, if any, against claims for bodily injury, death or property
damage in amounts not less than $2,000,000 (or such higher limits as may be
reasonably determined by Landlord from time to time) and business interruption
insurance in an amount equal to Tenant’s gross income for twelve (12) months. 
All policies shall be issued by companies having a Best’s financial rating of A
or better and a size class rating of XII (12) or larger or otherwise acceptable
to Landlord.  Tenant has previously deposited the policy or policies of such
insurance, or certificates

 

8

--------------------------------------------------------------------------------


 

thereof, with Landlord and shall deposit with Landlord renewals thereof at least
fifteen (15) days prior to each expiration.  Said policy or policies of
insurance or certificates thereof shall have attached thereto an endorsement
that such policy shall not be canceled without at least thirty (30) prior
written notice to Landlord and Landlord’s managing agent, if any, that no act or
omission of Tenant shall invalidate the interest of Landlord under said
insurance and expressly waiving all rights of subrogation as set forth below. 
At Landlord’s request, Tenant shall provide Landlord with a letter from an
authorized representative of its insurance carrier stating that Tenant’s current
and effective insurance coverage complies with the requirements contained
herein.  Landlord shall maintain in full force and effect, at its own expense,
comprehensive general liability insurance (including a contractual liability and
fire legal liability insurance endorsement) naming as an additional insured
Tenant against claims for bodily injury, death or property damage in amounts not
less than $2,000,000 (or such higher limits as may be reasonably determined by
Tenant from time to time).  All policies shall be issued by companies having a
Best’s financial rating of A or better and a size class rating of XII (12) or
larger or otherwise acceptable to Tenant.  Promptly following the Commencement
Date, Landlord shall deposit the policy or policies of such insurance, or
certificates thereof, with Tenant and shall deposit with Tenant renewals thereof
at least fifteen (15) days prior to each expiration.  Said policy or policies of
insurance or certificates thereof shall have attached thereto an endorsement
that such policy shall not be canceled without at least thirty (30) days prior
written notice to Tenant, that no act or omission of Landlord shall invalidate
the interest of Tenant under said insurance and expressly waiving all rights of
subrogation as set forth below.  At Tenant’s request, Landlord shall provide
Tenant with a letter from an authorized representative of its insurance carrier
stating that Landlord’s current and effective insurance coverage complies with
the requirements contained herein.

 

14.2       Landlord and Tenant hereby release the other from any and all
liability or responsibility to the other or anyone claiming through or under
them by way of subrogation or otherwise for any loss or damage to property
covered by insurance then in force, even if any such fire or other casualty
occurrence shall have been caused by the fault or negligence of the other party,
or anyone for whom such party may be responsible.  This release shall be
applicable and in full force and effect, however, only to the extent of and with
respect to any loss or damage occurring during such time as the policy or
policies of insurance covering said loss shall contain a clause or endorsements
to the effect that this release shall not adversely affect or impair said
insurance or prejudice the right of the insured to recover thereunder.  To the
extent available, Landlord and tenant further agree to provide such endorsements
for said insurance policies agreeing to the waiver of subrogation as required
herein.

 

15.   INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES.

 

15.1       Landlord and its agents or other representatives shall be permitted
to enter the Demised Premises at reasonable times (i) to examine, inspect and
protect the Demised Premises and the Building and (ii) during the last six
(6) months of the original or any renewal term, to show it to prospective
tenants and to affix to any suitable part of the exterior of the Building in
which the Demised Premises is located a notice for letting the Demised Premises
or the Building or (at any time during the original or any renewal term) selling
the Building.

 

15.2       Landlord shall have access to and use of all areas in the Demised
Premises (including exterior Building walls, core corridor walls and doors and
any core corridor entrances), any roofs adjacent to the Demised Premises, and
any space in or adjacent to the Demised Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, as well as access to and through the Demised Premises for the
purpose of operation, maintenance, decoration and repair, provided, however,
that except in emergencies such access shall not be exercised so as to interfere
unreasonable with Tenant’s use of the Demised Premises.  Tenant shall permit
Landlord to install, use and

 

9

--------------------------------------------------------------------------------


 

maintain pipes, ducts and conduits within the demising walls, bearing columns
and ceilings of the Demised Premises, provided that the installation work is
performed at such times and by such methods as will not materially interfere
with Tenant’s use of the Demised Premises, materially reduce the floor area
thereof or materially and adversely affect Tenant’s layout, and further provided
that Landlord performs all work with due diligence and care so as to not damage
Tenant’s property or the Demised Premises.  Landlord and Tenant shall cooperate
with each other in the location of Landlord’s and Tenant’s facilities requiring
such access.

 

15.3       Landlord reserves the right at any time, without incurring any
liability to Tenant therefore, to make such changes in or to the Building and
the fixtures and equipment thereof, as well as in or to the street entrances,
halls, foyers, passages, elevators, if any, and stairways thereof, as it may
deem necessary or desirable; provided that there shall be no change that
materially detracts from the character or quality of the Building.

 

16.   DEFAULT.   Any other provisions in this Lease notwithstanding, it shall be
an event of default (“Event of Default”) under this Lease if: (i) Tenant fails
to pay any installment of Fixed Rent, Additional Rent or other sum payable by
Tenant hereunder when due and such failure continues for a period of five
(5) days after written notice of such non-payment be Landlord to Tenant (which
written notice shall not be required more than two times in any period of twelve
(12) consecutive months), or (ii) Tenant fails to observe or perform any other
covenant or agreement of Tenant herein contained and such failure continues
after written notice given by or on behalf of Landlord to Tenant for more than
thirty (30) days, or (iii) Tenant uses or occupies the Demised Premises other
than as permitted hereunder, or (iv) Tenant assigns or sublets, or purports to
assign or sublet, the Demised Premises or any part thereof other than in the
manner and upon the conditions set forth herein, or (v) Tenant abandons or
vacates the Demised Premises or, without Landlord’s prior written consent,
Tenant removes or attempts to remove or manifests an intention to remove any or
all of Tenant’s property from the Demised Premises other than in the ordinary
and usual course of business, or (vi) Tenant (which, for purposes of this
clause, includes any guarantor hereunder) files a petition commencing a
voluntary case, or has filed against it a petition commencing an involuntary
case, under the Federal Bankruptcy Code (Title 11 of the Unites States Code), as
now or hereafter in effect, or under any similar law, or files or has filed
against it a petition or answer in bankruptcy or for reorganization or for an
arrangement pursuant to any state bankruptcy law or any similar state law, and,
in the case of any such involuntary action, such action shall not be dismissed,
discharged or denied within sixty (60) days after the filing thereof, or Tenant
consents or acquiesces in the filing thereof, or (vii) if Tenant is a banking
organization, Tenant files an application for protection, voluntary liquidation
or dissolution applicable to banking organization, or (viii) a custodian,
receiver, trustee or liquidator of Tenant or of all or substantially all of
Tenant’s property or of the Demised Premises shall be appointed in any
proceedings brought by or against Tenant and, in the latter case, such entity
shall not be discharged within sixty (60) days after such appointment or Tenant
consents to or acquiesces in such appointment, or (ix) Tenant shall generally
not pay Tenant’s debts as such debts become due, or shall make an assignment for
the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due, or (x) any of the foregoing occurs as to any
guarantor or surety of Tenant’s performance under this Lease, or such guarantor
or surety defaults on any provision under its guaranty or suretyship agreement. 
The notice and grace period provisions in clauses (i) and (ii) above shall have
no application to the Events of Default referred to in clauses (iii) through
(ix) above or, to the extent applicable (x).

 

17.   LANDLORD’S REMEDIES.

 

17.1     In the event of any Event of Default, Landlord at any time thereafter
may at its option exercise any one or more of the following remedies:

 

10

--------------------------------------------------------------------------------


 

(a)                    Termination of Leases.  Landlord may terminate this
Lease, by written notice to Tenant, without any right by Tenant to reinstate its
rights by payment of rent due or other performance of the terms and conditions
hereof.  Upon such termination Tenant shall immediately surrender possession of
the Demised Premises to Landlord, and Landlord shall immediately become entitled
to receive from Tenant an amount equal to the difference between the aggregate
of all Fixed Rent and Additional Rent reserved under this Lease for the balance
of the Lease Term, and the fair rental value of the Demised Premises for that
period, determined as of the date of such termination.

 

(b)                   Reletting.  With or without terminating this Lease, as
Landlord may elect, Landlord may re-enter and repossess the Demised Premises, or
any part thereof, and lease them to any other person upon such terms as Landlord
shall deem reasonable, for a term within or beyond the term of this Lease;
provided, that any such reletting prior to termination shall be for the account
of Tenant, and Tenant shall remain liable for (i) all Annual Fixed Rent,
Additional Rent and other sums which would be payable under this Lease by Tenant
in the absence of such expiration, termination or repossession, less (ii) the
net proceeds, if any, of any reletting effected for the account of Tenant after
deducting from such proceeds all of Landlord’s expenses, attorneys’ fees and
expenses, employees’ expenses, reasonable alteration costs, expenses of
preparation for such reletting and all costs and expenses, direct or indirect,
incurred as a result of Tenant’s breach of the Lease.  Landlord shall have no
obligation to relet the Demised Premises if Landlord, or any of its affiliates,
shall have other comparable space available for rent.  If the Demised Premises
are at the time of default sublet or leased by Tenant to others, Landlord may,
as Tenant’s agent, collect rents due from any subtenant or other tenant and
apply such rents to the rent and other amounts due hereunder without in any way
affecting Tenant’s obligation to Landlord hereunder.  Such agency, being given
for security, is hereby declared to be irrevocable.

 

(c)                    Acceleration of Rent.  Landlord may declare Fixed Rent
and all items of Additional Rent (the amount thereof to be based on historical
amounts and Landlord’s estimates for future amounts) for the entire balance of
the then current Lease Term immediately due and payable, together with all other
charges, payments, costs, and expenses payable by Tenant as though such amounts
were payable in advance on the date the Event of Default occurred.

 

(d)                   Removal of Contents by Landlord.  With respect to any
portion of the Demised Premises which is vacant or which is physically occupied
by Tenant, Landlord may remove all persons and property therefrom, and store
such property in a public warehouse or elsewhere at the cost of and for the
account of Tenant, without service of notice or resort to legal process (all of
which Tenant expressly waives) and without being deemed guilty of trespass or
becoming liable for any loss or damage which may be occasioned thereby. 
Landlord shall have a lien for the payment of all sums agreed to be paid by
Tenant herein upon all Tenant’s property, which lien is to be in addition to
Landlord’s lien now or hereafter provided by law.

 

(e)                    Right of Distress and Lien.  In addition to all other
rights and remedies of Landlord, if an Event of Default shall occur, Landlord
shall, to the extent permitted by law, have a right of distress for rent and
lien on all of Tenant’s fixtures, merchandise and equipment in the Demised
Premises, as security for rent and all other charges payable hereunder.

 

(f)                      Tenant hereby empowers any Prothonotary or attorney of
any Court of Record to appear for Tenant in any and all actions which may be
brought for rent and/or the charges, payments, costs, and expenses herein
reserved as rent, or herein agreed to be paid by Tenant and/or to sign for
Tenant an agreement for entering in any competent Court and action to confess
judgment, or actions for the recovery of such rent or other charges or expenses
in said suits or in said action or actions to confess

 

11

--------------------------------------------------------------------------------


 

judgment against Tenant for all or part of the rent specified in this Lease and
then due and unpaid, and other charges, payments, costs, and expenses reserved
as rent or agreed to be paid by Tenant and then due and unpaid; and for interest
and costs and reasonable attorney’s fees.  Such authority shall not be exhausted
by one exercise thereof, but judgment may be confessed as aforesaid from time to
time as often as any said rent and/or other charges reserved as rent or agreed
to be paid by Tenant shall fall due or be in arrears.

 

(g)                   Upon the expiration of the then current term of this lease
or the earlier termination or surrender hereof as provided in this lease, it
shall be lawful for any attorney to appear as attorney for Tenant as well as for
all persons claiming by, through or under Tenant and to sign an agreement for
entering in any competent Court an action to confess judgment in ejectment
against Tenant and all persons claiming by, through or under Tenant and therein
confess judgment for the recovery by Landlord of possession of the premises, for
which this lease (or a copy thereof) shall be its sufficient warrant, whereupon,
if Landlord so desires, a writ of possession or the appropriate writ under the
Rules of Civil Procedure then in effect may issue forthwith, without any prior
writ or proceedings; provided, however, if for any reason after such action
shall have commenced, the same shall be determined and possession of the
premises remain in or be restored to Tenant, Landlord shall have the right for
the same default and upon any subsequent default or defaults, or upon expiration
of the term of this lease to bring one more further action to confess judgment
or actions as hereinbefore set forth to recover possession of the premises and
confess judgment for the recovery of possession of the premises as hereinbefore
provided.

 

(h)                   In any action to confess judgment in ejectment and/or for
rent in arrears, Landlord shall first cause to be filed in such action an
affidavit made by him or someone acting for him, setting forth the facts
necessary to authorize the entry of judgment, and, if a true copy of this lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file in such action, it shall
not be necessary to file the original as a warrant of attorney, and rule of
Court, custom or practice to the contrary notwithstanding Tenant hereby releases
to Landlord and to any and all attorneys who may appear for Tenant all errors in
said proceedings and all liability therefore.  If proceedings shall be commenced
by Landlord to recover possession under the Acts of Assembly and Rules of Civil
Procedure, either at the end of the term or earlier termination of this lease,
or for non-payment of rent or any other reason, Tenant specifically waives the
right to the three months’ notice and to the fifteen or thirty days’ notice
required by the Landlord and Tenant Act of 1951, and agrees that five days’
notice shall be sufficient in either or any such case.

 

17.2                 Injunction.  In the event of breach or threatened breach by
Tenant of any provision of this Lease, Landlord shall have the right of
injunction and the right to invoke any remedy allowed at law or in equity in
addition to other remedies provided for herein.

 

17.3                 Waiver of Redemption.  Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future law in
the event this Lease is terminated, or in the event of Landlord obtaining
possession of the Demised Premises, or Tenant is evicted or dispossessed for any
cause, by reason of violation by Tenant of any of the provisions of this Lease.

 

17.4                 Not Exclusive Right.  No right or remedy herein conferred
upon or reserved to Landlord is intended to be exclusive of any other right or
remedy herein or by law provided, but each shall be cumulative and in addition
to every other right or remedy given herein or now or hereafter existing at law
or in equity by statute.

 

12

--------------------------------------------------------------------------------


 

17.5                 Expenses.  In the event that Landlord commences suit for
the repossession of the Demised Premises, for the recovery of rent or any other
amount due under the provisions of this Lease, or because of the breach of any
other covenant herein contained on the part of Tenant to be kept or performed,
and a breach shall be established, Tenant shall pay to Landlord all expenses
incurred in connection therewith, including reasonable attorneys’ fees.

 

18.         LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT.   If Tenant defaults in
the making of any payment or in the doing of any act herein required to be made
or done by Tenant, then Landlord may, but shall not be required to, make such
payment or do such act, and charge the amount of Landlord’s expense to Tenant,
with interest accruing and payable thereon at the Default Rate as of the date of
the expenditure by Landlord or as of the date of payment thereof by Tenant,
whichever is higher, from the date paid or incurred by Landlord to the date of
payment hereof by Tenant; provided, however, that nothing herein contained shall
be construed or implemented in such a manner as to allow Landlord to charge or
receive interest in excess of the maximum legal rate then allowed by law.  Such
payment and interest shall constitute Additional Rent hereunder due and payable
with the next monthly installment of Fixed Rent; but the making of such payment
or the taking of such action by Landlord shall not operate to cure such default
by Tenant or to estop Landlord from the pursuit of any remedy to which Landlord
would otherwise be entitled.

 

19.         ESTOPPEL CERTIFICATE.   Tenant shall from time to time, at the
request of Landlord, upon ten (10) business days notice, execute and deliver to
Landlord a Tenant Estoppel Certificate in the form attached hereto as
Exhibit “E”, it being intended that any such statement delivered pursuant hereto
may be relied upon by others with whom Landlord may be dealing.  Failure to
execute said Estoppel Certificate shall constitute a default under this lease.

 

20.         HOLDING OVER.    If Tenant retains possession of the Demised
Premises or any part thereof after the termination of this Lease or expiration
of the Lease Term or otherwise in the absence of any written agreement between
Landlord and Tenant concerning any such continuance of the term, Tenant shall
pay Landlord (i) as liquidated damages for such holding over alone, an amount,
calculated on a per diem basis for each day of such unlawful retention, equal to
the greater of (a) twice the Annual Fixed Rent, or (b) the established market
rental for the Demised Premises, for the time Tenant thus remains in possession,
plus, in each case, all Additional Rent and other sums payable hereunder, and
(ii) all other damages, costs and expenses sustained by Landlord by reason of
Tenant’s holding over.  Without limiting any rights and remedies of Landlord
resulting by reason of the wrongful holding over by Tenant, or creating any
right in Tenant to continue in possession of the Demised Premises, all Tenant’s
obligations with respect to the use, occupancy and maintenance of the Demised
Premises shall continue during such period of unlawful retention.

 

21.         [Intentionally Omitted]

 

22.         SURRENDER OF DEMISED PREMISES.  Tenant shall, at the end of the
Lease Term, or any extension thereof, promptly surrender the Demised Premises in
good order and condition and in conformity with the applicable provisions of
this Lease, excepting only reasonable wear and tear.

 

23.         SUBORDINATION AND ATTORNMENT.  This Lease and the estate, interest
and rights hereby created are subordinate to any mortgage now or hereafter
placed upon the Building or the Land or any estate or interest therein,
including, without limitation, any mortgage on any leasehold estate, and to all
renewals, modifications, consolidations, replacements and extensions of the same
as well as any substitutions therefore, as provided for on the attached
Exhibit “F”.  Tenant agrees that in the event any person, firm, corporation or
other entity acquires the right to possession of the Building or the Land,

 

13

--------------------------------------------------------------------------------


 

including any mortgagee or holder of any estate or interest having priority over
this Lease, Tenant shall, if requested by such person, firm, corporation or
other entity, attorn to and become the tenant of such person, firm, corporation
or other entity, upon the same terms and conditions as are set forth herein for
the balance of the Lease Term.  Notwithstanding the foregoing, any mortgagee
may, at any time, subordinate its mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant, and thereupon this Lease shall be
deemed prior to such mortgage without regard to their respective dates of
execution and delivery, and in that event, such mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the mortgage.  Tenant, if requested by Landlord, shall
execute any such instruments in recordable form as may be reasonably required by
Landlord in order to confirm or effect the subordination or priority of this
Lease, as the case may be, and the attornment of Tenant to future landlords in
accordance with the terms of this Article.  Landlord shall furnish to Tenant a
non-disturbance agreement from the holder of such mortgage providing that so
long as Tenant is not in default of this Lease Tenant’s occupancy shall not be
disturbed and the obligations of Landlord will continue to be performed.

 

24.         BROKERS.  Each party represents and warrants to the other that it,
he, she or they have not made any agreement or taken any action which may cause
anyone to become entitled to a commission as a result of the transactions
contemplated by this Lease, and each will indemnify and defend the other from
any all claims, actual or  threatened, for compensation by any such third person
by reason of such party’s breach of its, his, her or their representation or
warranty contained in the Article 23.

 

25.         NOTICES.  All notices or other communications hereunder shall be in
writing and shall be deemed to have been given (i) if hand delivered or sent by
an express mail or delivery service or by courier, then if and when delivered to
the respective parties at the below addresses (or at such other address as a
party may hereafter designate for itself by notice to the other party as
required hereby), or (ii) if mailed, then on the next business day following the
date on which such communication is deposited in the United States mails, by
first class registered or certified mail, return receipt requested, postage
prepaid, and addressed to the respective parties at the below addresses (or at
such other address as a party may hereafter designate for itself by notice to
the other party as required hereby).

 

25.1                 If to Landlord:

Beaver Dam Limited Liability Company

10706 Beaver Dam Road

Cockeysville, MD  21030

Attention:  Building Manager

 

25.2                 If to Tenant:

Sinclair Broadcast Group, Inc.

10706 Beaver Dam Road

Cockeysville, MD  21030

Attention:  General Counsel

 

26.         MISCELLANEOUS.

 

26.1                 Successors and Assigns.  The obligations of this Lease
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that Landlord and each successive
owner of the Building and/or the Land shall be liable only for obligations
accruing during the period of its ownership or interest in the Building, and
from and after the transfer by Landlord or such successive owner of its
ownership or other interest in the Building, Tenant shall look solely to the
successors in title for the performance of Landlord’s obligations hereunder
arising thereafter.

 

14

--------------------------------------------------------------------------------


 

26.2                 Waivers.  No delay or forbearance by Landlord in exercising
any right or remedy hereunder or in undertaking or performing any act matter
which is not expressly required to be undertaken by Landlord shall be construed,
respectively, to be a waiver of Landlord’s rights or to represent any agreement
by Landlord to undertake or perform such act or matter thereafter.

 

26.3                 Waiver of Trial by Jury.  Tenant hereby consents to the
exclusive jurisdiction of the courts of the state where the Demised Premises are
located and in any and all actions or proceedings arising hereunder or pursuant
hereto, and irrevocably agrees to service of process in accordance with
Article 25 above.  Landlord and Tenant agree to waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
of or occupancy of the Demised Premises and/or any claim of injury or damage and
any emergency or any other statutory remedy.

 

26.4                 Limitation of Landlord’s Liabilities.  Tenant shall look
solely to the Demised Premises and rents derived therefrom and Landlord’s
insurance proceeds for enforcement of any obligation hereunder or by law assumed
or enforceable against Landlord, and no other property or other assets of
Landlord shall be subjected to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies or with respect to this Lease, the
relationship of Landlord and tenant hereunder or Tenant’s use and occupancy of
the Demised Premises.

 

26.5                 Time of the Essence.  All times, wherever specified herein
for the performance by Landlord or Tenant of their respective obligations
hereunder, are of the essence of this Lease.

 

26.6                 Severability.  Each covenant and agreement in this Lease
shall for all purposes be construed to be a separate and independent covenant or
agreement.  If any provision in this Lease or the application thereof shall to
any extent be invalid, illegal or otherwise unenforceable, the remainder of this
Lease, and the application of such provision other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions in this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

26.7                 Amendment and Modification.  This Lease, including all
Exhibits hereto, each of which is incorporated in this Lease, contains the
entire agreement between the parties hereto, and shall not be amended, modified
or supplemented unless by agreement in writing signed by both Landlord and
Tenant.

 

26.8                 Headings and Terms.  The title and headings and table of
contents of this Lease are for convenience of reference only and shall not in
any way be utilized to construe or interpret the agreement of the parties as
otherwise set forth herein.  The term “Landlord” and term “Tenant” as used
herein shall mean, where appropriate, all persons acting by or on behalf of the
respective parties, except as to any required approval, consents or amendments,
modifications or supplements hereunder when such terms shall only mean the
parties originally named on the first page of this Lease as Landlord and Tenant,
respectively, and their agents so authorized in writing.

 

26.9                 Governing Law.  This Lease shall be governed by and
construed in accordance with the laws of the State of Maryland.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

 

 

LANDLORD:

 

 

BEAVER DAM LLC

 

 

 

 

Witness:

 

By:

J. Duncan Smith, Member

 

 

 

 

 

 

 

 

/s/ Hyris Feldman

 

 

By:

/s/ J. Duncan Smith

 

 

 

 

 

 

 

 

 

TENANT:

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

Witness:

 

By:

David B. Amy, EVP & CFO

 

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Amy

 

 

 

Name:

 

 

 

 

 

 

 

Executive Vice President & CFO

 

 

 

Title:

 

16

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DEMISED PREMISES

 

17

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

RENT SCHEDULE

 

Year

 

Monthly

 

Annually

 

 

 

 

 

 

 

1.   2008

 

$

124,158.08

 

$

1,489,897

 

2.   2009

 

$

127,882.83

 

$

1,534,594

 

3.   2010

 

$

131,719.31

 

$

1,580,632

 

4.   2011

 

$

135,670.89

 

$

1,628,051

 

5.   2012

 

$

139,741.02

 

$

1,676,892

 

6.   2013

 

$

143,933.25

 

$

1,727,199

 

7.   2014

 

$

148,251.24

 

$

1,779,015

 

8.   2015

 

$

152,698.78

 

$

1,832,385

 

9.   2016

 

$

157,279.75

 

$

1,887,357

 

10.  2017

 

$

161,998.14

 

$

1,943,978

 

 

 

 

 

 

 

If Tenant exercises option to extend

 

 

 

 

 

 

 

 

 

 

 

11.  2018

 

$

166,858.08

 

$

2,002,297

 

12.  2019

 

$

171,863.82

 

$

2,062,366

 

13.  2020

 

$

177,019.74

 

$

2,124,237

 

14.  2021

 

$

182,330.33

 

$

2,187,964

 

15.  2022

 

$

187,800.24

 

$

2,253,603

 

 

18

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PROVISIONS REGARDING ADDITIONAL RENT AND

ADJUSTMENTS TO FIX RENT

 

1.               Definitions.

 

A.                                   “Essential Capital Improvements” shall mean
(a) a labor saving device, energy saving device or other installation,
improvement or replacement which is intended to reduce Operating Expenses,
whether or not voluntary or required by governmental mandate, or (b) an
installation or improvement required by reason of any law, ordinance or
regulation which did not exist on the date of the execution of this Lease, or
(c) an installation or improvement intended to improve the safety of tenants in
the Building generally, whether or not voluntary or required by governmental
mandate.

 

B.                                     “Operating Expense Allowance” shall mean
and equal -Tenant’s Proportionate Share of the amount of Operating Expenses for
the calendar year 2007.                         .

 

C.                                     “Operating Expenses” shall mean all of
Landlord’s operating costs and expenses of whatever kind or nature paid or
incurred in the operation and maintenance of the Building and the Land, all
computed on the accrual basis and in accordance with the terms of this Lease,
including, but not limited to, the following:

 

l.                  Gas, electricity, steam, fuel, water, sewer and other
utility charges (including surcharge’s) of whatever nature (excluding use of
utilities by other tenants such as may be submetered or separately metered
pursuant to their leases);

 

2.               Insurance premiums and the amounts of any deductibles paid by
Landlord;

 

3.               Building personnel costs, including, but not limited to,
salaries, wages, fringe benefits, taxes, insurance and other direct and indirect
costs;

 

4.               Costs of service and maintenance contracts including, but not
limited to, cleaning and security services;

 

5.               All other maintenance and repair expenses (excluding repairs
and general maintenance paid by proceeds of insurance or by Tenant or other
third parties, and alterations solely attributable to tenants of the Building
other than Tenant) and the cost of materials and supplies;

 

6.               Any other costs and expenses (i.e. items which are not capital
improvements) incurred by Landlord in operating the Building, including ground
rent, if any;

 

7.               The cost of any additional services not provided to the
Building on the Commencement Date but thereafter provided by Landlord in the
prudent management of the Building;

 

8.               The annual amortization of any Essential of Capital Improvement
which is made by Landlord after completion of initial construction of the
Building, based on the useful life of the improvement plus interest at the Prime
Rate on the date of the expenditure on the underappreciated portion thereof;

 

19

--------------------------------------------------------------------------------


 

9.               Landlord’s central office accounting costs and overhead
applicable to the Building;

 

10.         Accounting fees for preparing the Operating Expense statement;

 

11.         Management fees payable to the managing agent; and

 

12.         Taxes, allocated on a per diem basis if the tax year is different
than the Operating Year.

 

Operating Expenses shall not include:

 

1.               Special cleaning or other services, not offered to all tenants
of the Building;

 

2.               Any charge for depreciation, interest or rents (except, if
applicable) (ground rents) paid or incurred by Landlord; or

 

3.               Leasing commissions.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would constitute and Operating Expense) to a tenant
who has undertaken to perform such work or service in lieu of performance by
Landlord, Operating Expenses shall nevertheless be deemed to include the amount
Landlord would reasonably have incurred if Landlord has in fact performed the
work or service at its expense.

 

Not withstanding the foregoing, Operating Expenses shall not include interest
and amortization, depreciation, ground rents, expenses for work performed for
other tenants in Building, expenses for repairs or other work occasioned by fire
or other insurable casualty (to the extent covered by insurance), expenses for
leasing or processing new tenants, leasing commissions, advertising expenses),
legal expenses incurred in enforcing the terms of any tenant leases, salaries
for any employees of Landlord above those attributable the management, operation
and maintenance of the Building, incurred by Landlord in connection with the
operation and maintenance of the Building.

 

D.            “Operating Year” shall mean each calendar year or such other
period of twelve (12) months as hereafter may be adopted by Landlord as its
fiscal year, occurring during the Lease Term.

 

E.              “Taxes” shall mean all taxes, assessments and governmental
charges, whether Federal, state, county or municipal, and whether general or
special, ordinary or extraordinary, foreseen or unforeseen, imposed upon the
Building or the Land or their operation, whether or not directly paid by
Landlord.  Taxes shall not include income taxes, excess profit taxes, franchise
taxes, or other taxes imposed or measured on or by the income of Landlord from
the operation of the Building or the Land; provided, however, that if, due to a
future change in the method of taxation or assessment, any income, profit,
franchise or other tax, however designated, shall be imposed in substitution, in
whole or in part, for (or in lieu of) any tax, assessment or charge which would
otherwise be included within the definition of Taxes, such other tax shall be
deemed to be included with Taxes as defined herein to the extent of such
substitution.  There shall be added to Taxes the expenses of any contests
(administrative or otherwise) of Taxes incurred during the Operating Year. 
Tenant shall pay to the appropriate governmental authority any use and occupancy
tax.  In the event that Landlord is required by law to collect such tax, Tenant
shall

 

20

--------------------------------------------------------------------------------


 

pay such use and occupancy tax to Landlord as Additional Rent upon demand and
Landlord shall remit any amounts so paid to Landlord to the appropriate
governmental authority.

 

F.              “Tenant’s Proportionate Share” shall mean a fraction; the
numerator of which shall be the rentable square feet of Demised Premises, and
the denominator of which is 74,200 rentable square feet which is the aggregate
rentable square feet in the Building.

 

2.                                       Additional Rent for Operating Expenses.

 

2.1         The rent paid by Tenant as set forth on Exhibit B shall include the
Operating Expense Allowance.  No Additional Rent shall be due from Tenant during
calendar year 2008 even if Tenants’ Proportionate Share of Operating Expenses
for 2008 exceeds the Operating Expense Allowance; provided, commencing on
January 1, 2009, Tenant shall pay during the remaining Lease Term as Additional
Rent, the amount by which Tenants’ Proportionate Share of Operating Expenses
exceeds the Operating Expense Allowance.

 

2.2         As soon as available in each Operating Year during the Lease Term,
Landlord shall provide Tenant with a written statement setting forth the
Operating Expense Allowance and a projection of Tenant’s Proportionate Share of
Operating Expenses for such year commencing on the first day of the first month
following receipt of such statement and continuing until receipt by Tenant of
Landlord’s statement of the next projected Tenant’s Proportionate Share of
Operating Expenses, Tenant shall pay to Landlord with each monthly installment
of Fixed Rent an amount equal to one-twelfth (1/12th) of the excess of such
projected Tenant’s Proportionate Share of Operating Expenses over the Operating
Expense Allowance.  Concurrently with the first payment required hereinabove,
Tenant shall pay to Landlord an amount equal to the excess of such projected
Tenant’s Proportionate Share of Operating Expenses over the Operating Expense
Allowance multiplied by a fraction, the numerator of which is the number of
calendar months of the Operating Year in question which have elapsed prior to
the due date of such first payment and the denominator of which is twelve (12),
less any payments made by Tenant during said period on account of such excess
Operating Expenses.

 

2.3         Landlord shall, as soon as possible after the close of each such
Operating Year, provide Tenant with a statement of the actual operating expenses
for such period.  Any underpayment by Tenant during such Operating Year due to
the fact that projected Operating Expenses were less than actual Operating
Expenses shall be paid to Landlord within 30 days after Tenant’s receipt of a
statement for such deficiency.  Any overpayment by Tenant due to the fact that
projected Operating Expenses were greater than actual Operating Expenses for
such year shall be credited to the next Additional Rent payable by Tenant under
this Exhibit C.  If the Operating Expenses are less than the Operating Expense
Allowance, a credit or check will not be issued.

 

3.                     Adjustment for Vacancies.  In determining Operating
Expenses for any Operating Year, if the Building was less than fully occupied
during such entire year, or was not in operation during such entire year, then
Operating Expenses shall be adjusted by Landlord to reflect the amount that such
expenses would normally be expected to have been, in the reasonable opinion of
Landlord, had the Building been fully occupied and operational throughout such
year, except that in no event shall such adjustment result in an amount less
than the actual Operating Expenses.  Any such annualization shall be explained
in Landlord’s statement under Section 2.3 hereof.

 

21

--------------------------------------------------------------------------------


 

4.                     Pro-Rations.  Should this Lease commence or terminate at
any time other than the first day of an Operating Year, the Additional Rent
payable by Tenant on account of Operating Expenses shall be first calculated on
the basis of the entire Operating Year and then pro-rated on the basis of the
number of days of occupancy.

 

5.                     Audit.  Tenant shall have the right at all reasonable
times within thirty (30) days after Landlord has provided Tenant with a
statement of the actual Operating Expenses, and at its sole expense, to audit
Landlord’s books and records relating to this Lease for that Operating Year.

 

6.                     Minimums.  Notwithstanding anything contained herein to
the contrary, in no event shall Tenant’s Proportionate Share of Operating
Expenses for any calendar year be less than the Operating Expense Allowance.

 

7.                     Personal Property Taxes.  Tenant will be responsible for
ad valorem taxes on its personal property and on the value of the leasehold
improvements in the Demised Premises to the extent that the same exceed Building
Standard allowances (and if the taxing authorities do not separately assess
Tenant’s leasehold improvements, Landlord may make a reasonable allocation of
impositions to such improvements).

 

8.                     Survival.  If, upon expiration or termination of this
Lease for any cause, the amount of any Additional Rent due hereunder has not yet
been determined, an appropriate payment from Tenant to Landlord or refund from
Landlord to Tenant, shall be made promptly after such determination.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT “D”

RULES AND REGULATIONS

 

 1.                  The sidewalks, lobbies, passages, elevators and stairways
shall not be obstructed or used by Tenant for any purpose other than ingress and
egress from and to Tenant’s offices.  Landlord shall in all cases retain the
right to control or prevent access thereto of all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, peace, character or
reputation of the building or of any of the tenants.

 

 2.                  The toilet rooms, water closets, sinks, faucets, plumbing
or other service apparatus of any kind shall not be used by Tenant for any
purposes other than those for which they were designed and installed.  No
sweeping, rubbish, rags, ashes, chemicals or other refuse or injurious
substances (which shall include medical waste) shall be placed therein or used
in connection therewith by Tenant or left by Tenant in the lobbies, passages,
elevators or stairways.

 

 3.                  Nothing shall be placed by Tenant on the outside of the
building or on its window sills or projections.  Skylights, windows, doors and
transoms shall not be covered or obstructed by Tenant, and no window shades,
blinds, curtains, screens, storm windows, awnings or other materials shall be
installed or placed on any of the windows or in any of the window spaces, except
as approved in writing by Landlord.

 

 4.                  No sign, lettering, insignia, advertisement, or notices
shall be inscribed, painted, installed or placed on any window or in any window
spaces or any other part of the outside or inside of the building, unless first
approved in writing by Landlord.  Names shall be placed on suite entrance doors
for Tenant by Landlord and not otherwise, and at Tenant’s expense.  In all
instances the lettering is to be of design and form approved by Landlord.

 

 5.                  Tenant shall not place additional locks upon any doors and
shall surrender all keys for all locks at the end of the tenancy.

 

 6.                  Tenant shall not do or commit, or suffer, or permit to be
done or committed, any act or thing whereby, or in consequence whereof, the
rights of other tenants will be obstructed or interfered with, or other tenants
will in any other way be injured or annoyed.  Tenant shall not use nor keep, nor
permit to be used or kept in the building any matter having an offensive odor,
nor any kerosene, gasoline, benzine, fuel, or other explosive or highly
flammable material.  No birds, fish or animals shall be brought into or kept in
or about the premises.

 

 7.                  In order that the premises may be kept in good state of
preservation and cleanliness, Tenant shall, during the continuance of its
possession, permit personnel and contractors approved by Landlord, and no one
else, to clean the premises.  Landlord shall be in no way responsible to Tenant
for the removal, disposal or cleaning of any medical equipment or waste or for
any damage done to furniture or other effects of Tenant or others by any of
Tenant’s employees, or any persons, or for any loss of Tenant’s employees, or
for any loss of property of any kind in or from the premises, however
occurring.  Tenant shall see each day that the windows are closed, the lights
turned out, and doors securely locked before leaving the premises.

 

 8.                  If Tenant desires to introduce signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct when and how the same are to be placed, and except as

 

23

--------------------------------------------------------------------------------


 

so directed, no installation, boring or cutting shall be permitted.  Landlord
shall have the right to prevent and to cut off the transmission of excessive or
dangerous current of electricity or annoyances into or through the building or
premises and to require the changing of wiring connections or layout at Tenant’s
expense, to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Landlord may establish relating
thereto, and in the event of non-compliance with the requirements or rules,
Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the building.  All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes, and elsewhere
as required by Landlord, with the number of the office to which said wires lead,
and for the purpose for which the wires respectively are used, together with the
name of the concern, if any, operating same.

 

 9.                  No furniture, packages, equipment, supplies or merchandise
of Tenant will be received in the building, or carried up or down in the
elevators or stairways, except during such hours as shall be designated by
Landlord, and Landlord in all cases shall also have the exclusive right to
prescribe the method and manner in which the same shall be brought in or taken
out of the building.  Tenant shall in all cases have the right to exclude heavy
furniture, safes, and other articles from the building which may be hazardous or
to require them to be located at designated places in the premises.  The cost of
repairing any damage to the building caused by taking in or out furniture, safes
or any articles or any damage caused while the same be in the premises, shall be
paid by Tenant.

 

10.               Without Landlord’s written consent, nothing shall be fastened
to, nor shall holes be drilled or nails or screws driven into walls of
partitions; nor shall walls or partitions be painted, papered, or otherwise
covered or moved in any way, or marked or broken; nor shall any connection be
made to electric wires for running fans or motors or other apparatus, devices or
equipment; nor shall machinery of any kind other than customary small business
machines be allowed on the premises; nor shall Tenant use any other method of
heating, air conditioning or air cooling than that provided by Landlord. 
Telephones, switchboards and telephone wiring and equipment shall be placed only
where designated by Landlord.  No mechanics, other than those employed by
Landlord, shall be allowed to work in or about the building without the written
consent of Landlord first have been obtained.

 

11.               Access may be had by Tenant to the premises at any time,
Access may be refused at Landlord’s election, unless the person seeking it is
known to the watchman in charge, or has a pass issued by Landlord, or is
properly identified to the watchman’s satisfaction.  Landlord shall in no case
be responsible for the admission or exclusion of any person.  In case of
invasion, hostile attack, insurrection, mob violence, riot, bomb threats,
explosion fire or any casualty, Landlord reserves the right to bar or limit
access to the building for the safety of occupants or protection of property.

 

12.               Landlord reserves the right to rescind, suspend or modify any
rules or regulations, and to make such other rules or regulations as, in
Landlord’s judgment, may from time to time be needed for the safety, care,
maintenance, operation and cleanliness of the building, or for the preservation
of good order therein.  Tenant agrees to comply with new or modified regulations
of any Federal, State or Municipal authority having appropriate jurisdiction or
any regulatory agencies as they may affect the premises or building.  Notice of
any action by Landlord referred to in this paragraph, when given to Tenant,
shall have the same force and effect as if originally made a part of the
foregoing lease.  But new rules and regulations will not, however, be
unreasonably inconsistent with the proper and rightful enjoyment of the premises
by Tenant under this lease.

 

13.               The use of rooms as sleeping quarters is prohibited at all
times.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT “E”

TENANT’S ESTOPPEL CERTIFICATE AND AGREEMENT

 

LANDLORD:

 

TENANT:

 

DATE OF LEASE:

 

PREMISES:

 

The undersigned (“Tenant”) hereby certifies to and agrees with
                                                            , its successors and
assigns (“                             ”) that:

 

1.                                 Tenant has accepted possession of the
Premises pursuant to the Lease.  The Lease term commenced on
                          . The termination date of the Lease term, excluding
renewals and extensions is                             .

 

2.                                 Any improvements required by the terms of the
Lease to be made by Landlord have been completed to the satisfaction of Tenant
in all respects, except for the “punchlist” items, if any, set forth on Schedule
1 attached hereto.  Landlord has (as of the date hereof) fulfilled all of its
duties under the Lease (except as otherwise set forth on Schedule 1).  No sums
are due by Landlord to Tenant under the Lease or any other agreement between
Landlord and Tenant.

 

3.                                 The Lease has not been assigned, modified,
supplemented or amended in any way.  The Lease constitutes the entire agreement
between the parties and there are no other agreements between Landlord and
Tenant concerning the Premises.

 

4.                                 The Lease is valid and in full force and
effect, and to the best of Tenant’s knowledge, neither Landlord nor Tenant is in
default thereunder.  Tenant has no defense, setoff or counterclaim against
Landlord arising out of the Lease or in any way relating thereto, or arising out
of any other transaction between Tenant and Landlord, and no event has occurred
and no condition exists, which with the giving of notice or the passage of time,
or both, will constitute a default under the Lease.

 

5.                                 The monthly rent presently payable under the
Lease is $                                per month payable in advance.  All
rent and other sums due under the Lease are current and have been paid through
                , 20       .  No rent or other sum payable under the Lease has
been paid more than one month in advance.

 

6.                                 All notices and other communications from
Tenant to                                shall be in writing and shall be
delivered by hand or mailed by registered mail, postage paid, return receipt
requested, addressed to                                at: or at such other
address as                               , a successor, purchaser, or transferee
shall furnish to Tenant in writing.

 

7.                                 This certificate may not be modified, except
by an agreement in writing signed by the parties hereto (or their respective
successors and assigns) and                               .  This Estoppel

 

25

--------------------------------------------------------------------------------


 

Certificate shall be binding on the undersigned, it successors and assigns
(including future tenants under the Lease) and shall insure to the benefit of
                              , it successors and assigns.

 

 

 

 

TENANT:

 

 

 

Attest/Witness:

 

 

 

 

 

 

 

 

BY:

 

 

 

DATE:                     , 20      

 

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT “F”

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS AGREEMENT, made as of the               day of                       ,
20    , by and between
                                                                              ,
a                                corporation, having an office at
                                                                                                
(the “Lender”), and                                           , a
                               corporation having an office at (the “Tenant”).

 

WITNESSETH:

 

WHEREAS, the Lender has made a loan (together with any present or future
amendments or increases thereto, the “Loan”) to
                                                                   (“Landlord”)
evidenced by a Promissory Note of Landlord (together with any present or future
amendments or increases thereto, the “Note”) secured by a mortgage from the
Landlord, as amended, increased, renewed, modified, consolidated, replaced, or
extended being hereinafter referred to as the “Mortgage”, covering all of the
Landlord’s right, title and interest in the land, buildings, improvements and
other items of property described therein, located in Baltimore County, Maryland
and more particularly described in Exhibit “A” annexed hereto and made a part
hereof (said land, buildings, improvements, and such other property being
hereinafter collectively referred to as the “Mortgaged Premises”) and further
secured by an Assignment of Rents and Other Interest (together with any present
or future amendments or increases thereto, the “Assignment Rents”), both
recorded in the Office of the Recorder of Deeds of Baltimore County, Maryland:

 

WHEREAS, the Landlord and the Tenant entered into a lease dated as of
January     , 2008, (said lease, as the same may be amended, renewed, modified,
consolidated, replaced or extended being hereinafter referred to as the
“Lease”), covering a portion of the Mortgaged Premises (the “Leased Premises”).

 

WHEREAS, the Assignment of Rents assigned to Lender all of Landlord’s right,
title, interest in and to the Lease and any other present or future lease of all
or any part of the Mortgaged Premises;

 

WHEREAS, the Lender, as a condition to making the loan secured by Mortgage, has
required that the Lease be and continue to be subordinate in every respect to
the Mortgage; and

 

WHEREAS, the parties hereto desire to effect the subordination of the lease to
the Mortgage and to provide for the non-disturbance of the Tenant by the Lender;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, Tenant and Lender,
intending to be legally bound hereby, covenant and agree as follows:

 

 1.                              The Lease (and all provisions thereof,
including any purchase option) shall at all times be subject and subordinate to
the provisions of this Agreement in each and every respect to the Mortgage (and
all provisions thereof) subject, nevertheless, to the provisions of this
Agreement.  The foregoing provision shall be self-operative; however, the
Tenant, upon request, shall execute and deliver any certificate which the
Landlord or the Lender may reasonably request to confirm said subordination by
the Tenant.

 

27

--------------------------------------------------------------------------------


 

 2.                              The Tenant certifies that (a) the Lease is
presently in full force and effect and unmodified, except as noted in this
Agreement, and constitutes the sole agreement between Landlord and Tenant
relating to Tenant’s occupancy of the Leased Premises, (b) to the best of its
knowledge, no event has occurred which constitutes a default under the Lease by
the Landlord or which, with the giving of notice, the passage of time or both,
would constitute a default by the Landlord under the Lease; (c) to the best of
its knowledge, as of the date hereof Tenant has no charge, lien or claim of
offset under the Lease and Landlord does not owe any sums to Tenant under the
Lease or any other agreement.  The full minimum monthly rental of
$                     is payable                                , and Tenant has
been given no rent concessions or free rent other than as specifically set forth
in the Lease.  The Landlord shall be a third party beneficiary of the
certifications as set forth in this paragraph.

 

 3.                              The Lease and rentals thereunder have been
assigned to Lender as security for repayment of the Loan.  Lender, as such
assignee, hereby directs Tenant to pay to Landlord all rentals and other moneys
due and to become due to Landlord under the Lease until receipt of further
direction from Lender.  Upon receipt by Tenant of subsequent direction from
Lender, Tenant shall pay to Lender, or in accordance with such subsequent
directions of Lender, all such rentals and other sums due under the Lease, or
amounts equal thereto.  Tenant shall have no responsibility or ascertain whether
such direction by Lender is permitted under the Mortgage or such Assignment of
Rents and Other Interests.  Landlord, by its execution of consent form attached
hereto, consents to the foregoing.

 

 4.                              Tenant acknowledges that without the prior
written consent of the Lender, or except as permitted by the terms of the lease
that no modification of the Lease shall be permitted so as to materially reduce
the rents and other charges payable thereunder, or shorten or extend or renew
the term thereof or adversely affect the rights or increase the obligations of
the Landlord thereunder, or prepay rents or other charges under the Lease for
more than on month in advance.  In the event of any default on the part of the
Landlord under the Lease, Tenant will give written notice thereof to the Lender,
or its successor or assigns whose name and address previously  shall have been
furnished to the Tenant in writing.  Any right or remedy of Tenant resulting
from or dependent upon such notice shall take effect only after notice is go
given to the Lender.  Performance by the Lender of any of the Landlord’s
obligations under the Lease in accordance with the terms of the Lease shall
satisfy provisions of the Lease requiring performance by the Landlord, and the
Lender, exercising reasonably due diligence, shall have the reasonable
additional period of time under the circumstances to complete such performance.

 

 5.                              If the interest of the Landlord under the Lease
Premises shall be transferred by reason of a foreclosure action or other
proceedings for enforcement of the Mortgage or pursuant to a transfer in lieu of
foreclosure, the Tenant shall be bound to and shall attorn to the person
acquiring the interests of the Landlord as a result of any such action or
proceeding and such person’s successors and assigns (any of the foregoing being
hereafter referred to as the “Successors”) upon the Successor succeeding to the
interest of the Landlord in and to the Lease Premises.  Said attornment shall be
effective and self-operative without the execution of any further instruments. 
The Tenant, upon request, shall execute and deliver any certificate or other
instrument necessary or appropriate which the Lender or the Successor may
reasonably request to effect or confirm said attornment by the Tenant.

 

 6.                              If the interest of the Landlord under the Lease
shall be transferred by reason of foreclosure or other proceedings for
enforcement of the Mortgage or pursuant to a transfer in lieu of foreclosure
then, except as provided in this Agreement, the Successor shall be bound to the
Tenant under

 

28

--------------------------------------------------------------------------------


 

all of the terms, covenants, and conditions of the Lease for the balance of the
term thereof remaining, with the same force and effect as if the Successor were
the Landlord (but subject to Paragraph 7 below).

 

 7.                              The Successor shall not and shall not be deemed
to (a) adopt or in any other manner be responsible or liable for any
representations and warranties made by the Landlord in the Lease (b) be liable
for any act, omission or default of Landlord or any prior Landlord and will not
be subject to any offsets or defenses which the Tenant might have against
Landlord or any prior Landlord, (c) be bound by any amendment or modification of
the Lease or by any prepayment of rents or other charges under the Lease for
more than one month unless such amendment, modification or prepayment was
approved in writing by the Lender, (d) be liable to Tenant for any refund of any
security deposit made by the Tenant pursuant to the Lease, except to the extent
that the Successor has actually received that security deposit, or (e) be liable
to Tenant in any event for any matter relating to the operation, maintenance, or
condition of the Mortgaged Premises or Leased Premises prior to the date
Successor acquires title to the Lease Premises.  Any rights of the Tenant to
terminate or cancel the Lease by reason of the failure of Landlord or any prior
Landlord under the Lease to perform any of its obligations under the Lease shall
be suspended if and while the Successor is exercising reasonably diligent
efforts under the circumstances to cause such obligations to be performed.  The
obligations and liability of the Successor shall be limited to and enforceable
only against the Successor’s estate and interest in the Leased Premises and not
out of or against any other assets or properties of the Successor.

 

 8.                              Notwithstanding anything in the Lease to the
contrary, if the interest of the Landlord under the Lease shall be transferred
to the Successor, then the Successor shall not be obligated to reconstruct the
Leased Premises following a casualty or condemnation thereto.

 

 9.                              If Tenant is not in default hereunder or under
the terms of the Lease, the Tenant will not be joined as a party defendant for
the purpose of terminating the lease in any foreclosure action or proceeding
which may be instituted or taken by the Lender, nor will the Tenant be evicted
from the Leased Premises, nor will the Tenant’s leasehold estate under the Lease
be terminated or disturbed, nor will any of the Tenant’s rights under the Lease
be affected in any way by reason of any default under the Mortgage.

 

10.                           This Agreement may not be modified except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.  This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective heirs, representatives, successors and
assigns.

 

11.                           Upon a valid expiration or termination of the
Lease for any reason, and provided the Lease shall not have been renewed or
otherwise extended and Tenant shall have no right to possession of the Leased
Premises, Tenant shall execute, acknowledge and deliver to the Landlord, the
Lender, and the Successor, a certificate attesting to the expiration or
termination of the Lease and waiving all rights to possession of the Leased
Premises.

 

12.                           All notices, demands or requests made pursuant to,
under or by virtue of this Agreement must be in writing and delivered by hand or
mailed to the party to whom the notice, demand or request is being made by
certified or registered mail, return receipt requested, at its address set forth
above.  Any party may change the place that notices and demands are to be sent
by written notice delivered in accordance with this Agreement.

 

13.                           This Agreement is fully integrated and not in need
of parol evidence in order to reflect the intentions of the parties hereto.  The
parties hereto intend the literal words of this Agreement to govern the subject
matter hereof and all prior negotiations, drafts and other extrinsic
communications

 

29

--------------------------------------------------------------------------------


 

shall have no significance or evidentiary effect.  This Agreement shall be the
whole and only agreement between the parties hereto with regard to the
subordination of the Lease and the leasehold interest of Tenant thereunder to
the lien or charge of the Mortgage in favor of Lender, and shall supersede and
control any prior agreements as to such, or any subordination, including, but
not limited to, those provisions, if any, contained in the Lease which provide
for the subordination of the Lease and the leasehold interest of Tenant
thereunder to a deed or deeds of trust or to a mortgage or mortgages to be
thereafter executed.  In the event any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland.

 

14.                           This Agreement shall continue in effect until all
sums due by Landlord to Lender under the Note, the Mortgage and the Assignment
of Rents have been paid in full.

 

15.                           Tenant shall neither suffer nor itself
manufacture, store, handle, transport, dispose of, spill, leak, dump any toxic
or hazardous waste, medical waste or other waste products or substance (as they
may be defined in any federal or state statue, rule or regulation pertaining to
or governing such wastes, waste products or substances) on the Premises at any
time during the term, or extended term, of the Lease, except in compliance with
all applicable laws and regulations.

 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

 

LENDER:

TENANT:

 

 

 

 

BY:

 

 

BY:

 

 

 

 

 

CONSENT

 

 

 

The undersigned consents to the foregoing.

 

 

 

 

 

LANDLORD:

 

 

 

BEAVER DAM LIMITED LIABILITY COMPANY

 

 

 

 

 

BY:

 

 

 

 

30

--------------------------------------------------------------------------------